UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4222
GERALD A. HINDS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-00-319)

                      Submitted: August 28, 2001

                       Decided: October 3, 2001

     Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James F. Sumpter, Richmond, Virginia, for Appellant. Kenneth E.
Melson, United States Attorney, Robert E. Trono, Assistant United
States Attorney, Christopher R. Difusco, Third-Year Law Student,
Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. HINDS
                              OPINION

PER CURIAM:

  Gerald A. Hinds appeals his conviction following a jury trial for
two counts of distribution of 50 grams or more of cocaine base and
one count of possessing with the intent to distribute 50 grams or more
of cocaine base in violation of 21 U.S.C.A. §§ 841(a)(1) and
841(b)(1)(A)(iii) (West 1999). We affirm.

  Hinds maintains that the district court erred in denying his pretrial
motion to suppress 415 grams of cocaine base and 83 grams of
cocaine hydrochloride. We review legal conclusions made pursuant to
a district court’s suppression determination de novo, but review the
underlying factual findings for clear error. United States v. Johnson,
114 F.3d 435, 439 (4th Cir. 1997). When a suppression motion has
been denied, we review the evidence in the light most favorable to the
Government. United States v. Miller, 925 F.2d 695, 698 (4th Cir.
1991).

   While conducting a warrantless search of Hinds’ vehicle, agents of
the Drug Enforcement Agency (DEA) discovered the drugs in a duffle
bag. Hinds first argues that the DEA agents violated the Fourth
Amendment because they had no probable cause to search his vehicle.
We agree with the district court that probable cause existed to justify
the warrantless search of Hinds’ vehicle. The uncontroverted facts
reveal that DEA agents arranged a meeting between Hinds and a paid
informant on the day of Hinds’ arrest specifically to carry out a drug
transaction. In addition, the DEA agents had set up two similar meet-
ings between Hinds and the informant just a few weeks prior to the
incident in question, and on both occasions Hinds sold cocaine to the
informant. Furthermore, the DEA’s informant identified another indi-
vidual at the arrest scene as Hinds’ partner in his drug sales, and this
individual possessed the keys to Hinds’ rented car. These facts pro-
vided the DEA agents with ample probable cause to search Hinds’
vehicle. Because the DEA agents had probable cause to search Hinds’
automobile for drugs, they could search any containers located in the
car in which drugs could be found. See California v. Acevedo, 500
U.S. 565, 580 (1982).
                        UNITED STATES v. HINDS                        3
   Next, Hinds challenges the removal of his vehicle to a garage
where the search took place. He argues that the DEA agents had time
to obtain a search warrant because he was in custody and had no
access to his car. However, the Supreme Court has repeatedly held
that officers may perform a warrantless search even after a vehicle is
immobilized and under police custody, if officers have probable cause
to believe contraband is inside the vehicle. See Michigan v. Thomas,
458 U.S. 259, 261 (1982) (per curiam). See also United States v.
Johns, 469 U.S. 478, 484 (1985) ("There is no requirement that the
warrantless search of a vehicle occur contemporaneously with its law-
ful seizure.").

   Moreover, we have observed that the "justification to conduct a
warrantless search does not disappear merely because the car has been
immobilized and impounded. . . . [T]he fact that impoundment may
have made it virtually impossible for anyone to drive the car away or
tamper with its contents is irrelevant." United States v. Gastiaburo, 16
F.3d 582, 586 (4th Cir. 1994) (internal citations omitted). Hence, the
mere fact that the car was impounded and impossible to drive did not
require the DEA agents to seek a warrant. The scope of a warrantless
search of an automobile based on probable cause is coextensive with
a search pursuant to a warrant supported by probable cause. See
United States v. $29,000—U.S. Currency, 745 F.2d 853, 855 (4th Cir.
1984).

   Hinds finally asserts that the discovery of cocaine in his vehicle
was the result of an inventory search that the DEA agents improperly
administered. While the DEA agents did describe this search as "in-
ventory" in their report (J.A. 36), the search was supported by proba-
ble cause. Further, the record is devoid of any indication that the DEA
agents improperly conducted a criminal investigation in the guise of
an inventory search.

  Accordingly, we affirm Hinds’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED